    Case 3:11-cr-00008-WKW-CSC Document 673 Filed 11/23/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

 UNITED STATES OF AMERICA                 )
                                          )
        v.                                )         CASE NO. 3:11-CR-8-WKW
                                          )                    [WO]
 DAMIEN MICHAEL PIERCE                    )

                                     ORDER

      Before the court is Defendant Damien Michael Pierce’s pro se motion for

compassionate release (Doc. # 669), in which Mr. Pierce seeks to modify an imposed

term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The motion is due

to be denied.

      Mr. Pierce was convicted after a jury trial on the following charges:

(1) conspiracy and aiding and abetting the possession of firearms in furtherance of

crimes of violence, in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii)–(iii),

924(c)(1)(C)(i), and 924(o), 2 (Count One); (2) aiding and abetting carjacking, in

violation of 18 U.S.C. §§ 2119, 2 (Count Four); and (3) aiding and abetting the

brandishing and discharging of a firearm in furtherance of a crime of violence (the

carjacking in Count Four), in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii)–(iii), 924

(c)(1)(C)(i), and 2 (Count Five). (See Doc. # 65 (Superseding Indictment); Doc.

# 432 (Judgment).) As a result of his convictions, on September 18, 2012, Mr. Pierce

was sentenced to 288 months’ imprisonment. (Doc. # 94.) Mr. Pierce’s projected
    Case 3:11-cr-00008-WKW-CSC Document 673 Filed 11/23/20 Page 2 of 2




release date is December 25, 2031. See https://www.bop. gov/inmateloc/ (last

visited Nov. 20, 2020).

      Based upon a thorough review of the record, Mr. Pierce has not shown

grounds for compassionate release. First, he has not established “extraordinary and

compelling reasons” warranting his early release from prison.            18 U.S.C.

§ 3582(c)(1)(A). Second, he has failed to demonstrate that he “is not a danger to the

safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g).”

U.S.S.G. § 1B1.13. Third, he has not shown that the medical staff at his designated

federal correctional institution is unable to provide him adequate medical care for

his alleged health conditions. See 18 U.S.C. § 3553(a)(2)(D); see also United States

v. Sanchez, No. 2:17CR337-MHT, 2020 WL 3013515, at *1 (M.D. Ala. June 4,

2020) (denying an inmate’s motion for compassionate release in part based on the

absence of evidence “that the prison is unable to meet [the inmate’s] medical needs”

(citing § 3553(a)(2)(D))). Fourth, the balancing of the § 3553(a) factors does not

favor release.

      Accordingly, it is ORDERED that Mr. Pierce’s pro se motion for

compassionate release (Doc. # 669) is DENIED.

      DONE this 23rd day of November, 2020.

                                            /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE


                                         2
